DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 13, and 19, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Kwon et al. (9,048,168), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Specifically Fig. 10 and the associated description) a semiconductor package (500) comprising: a redistribution structure (420) including a first face (e.g., the upper surface) and a second face (e.g., the lower surface) opposite to each other (See Fig. 5); a first semiconductor chip (440) mounted on the first face of the redistribution structure (420); a first redistribution pad (422) (at the edge of the redistribution structure 420) exposed from the second face of the redistribution structure (420) and having a first width; a second redistribution pad (422) exposed from the second face of the redistribution structure, adjacent to the first redistribution pad, and having a second width; a first solder ball (460) being in contact with the first redistribution pad (422) and having a third width; and a second solder ball (460) being in contact with the second redistribution pad (422) and having a fourth width smaller than the third width of the first solder ball (460) (See Fig. 10), wherein a first distance of the first redistribution pad (460) is smaller than a second distance of the second redistribution pad (460), the first and second distances are measured with respect to a reference plane that intersects a lower portion of the first solder ball (460) and a lower portion of the second solder ball (460).

Since claims 2-12, 14-18, and 20, depend either on claims 1, 13, or 19, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
June 8, 2021